 DECISIONSOF NATIONAL LABOR RELATIONS BOARD539J & B Smith Company, Inc.andTruck DriversHelpers Local Union No. 728.Case 10-CA-2126723 June 1986DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 28 March 1986 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, J & B SmithCompany, Inc.,Atlanta,Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.B Smith Company,Inc.' (Respondent or the Company)transferredArchie Foster to a less desirable and moreonerous job on 9 September 1985, and discharged him on24 September 1985 because of his union activities, thusviolating Section 8(a)(3) and (1) of the National LaborRelationsAct (the Act).The complaint also alleges thatthe Company engaged in unlawful interrogation on 2 and17 September 1985.A hearing was held before me on these matters on 15January 1985 in Atlanta,Georgia,and briefs were there-after filed by Respondent and the General Counsel. Onthe entire record,includingmy observation of the de-meanor of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Georgia corporationwith an officeand place of business located atAtlanta,Georgia, whereit is engaged in the reconditioning, sale, and distributionof steel drums.During calendar 1984,a representativeperiod,Respondent sold and shipped from itsAtlanta,Georgia facility goods valued in excessof $50,000direct-ly to customers located outside the State of Georgia. Re-spondent is an employer engaged in commerce withinthe meaningof Section 2(6) of the Act.II.THE LABOR ORGANIZATIONThe parties stipulated and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us thattheyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd.188 F 2d362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsY In its exceptions,the Respondent, for the first time, contends that itspetition,filedon 9 January 1986, underChapter IIof the BankruptcyCode triggered the automatic stay provisionsof thecode and that en-forcement of thejudge's decision by the Boardwould be "in derogationof the protection afforded Respondentby theBankruptcyCode" Wereject this contention because the Board's proceedings fall within the ex-ceptions to the automatic stay provisions.See 11 U.S.C. § 362 (bX4),(bX5),NLRBvEvans PlumbingCo,639 F 2d 291 (5th Cir1981),AhrensAircraft vNLRB,703 F 2d 23 (1st Cir.1983);EazorExpress,270 NLRB464 (1984).Milton A. Jones, Esq.,for the General Counsel.Susan L. Howick, Esq. (Macy & Sikes),of Atlanta, Geor-gia, for the Respondent.Frederick C.McLain, Esq.,of Decatur, Georgia, for theCharging Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The charge was filed on 9 October 1985 by Truck Driv-ers& HelpersLocal Union No. 728 (the Union) andcomplaint issued on 22 November 1985, alleging that J &111.THE ALLEGED UNFAIR LABOR PRACTICESA. Description of Plant OperationsThe steel drums to be reconditioned consist of thedrum itself and a plug, or bung, which screws into thedrum. There is incomplete evidence in the record, in-cluding testimony from Respondent's witnesses, whichsuggests two cleaning processes, one a "bung type"process inwhich thebungs arefirst removed from thedrums, and the other an "open head department," inwhich the bungs are subjected to a burner together withthe drum.The drums receive various cleaning processes. First isa 100-foot apparatus called a "progressive flusher,"which uses water and various chemicals. The drums arethen conveyed to the floor of the plant, where they areinspected for dents and cleanliness. A machine called a"dedenter"eliminates dents,while a"chainer" rotateschains inside drums that are still dirty.The drums are then conveyed to "the platform" andare flushed first with hot water, then with muratic acid,caustic soda, and a rustinhibitor.There is a bad odor onthe platform, and some employees cannot tolerate it.Meanwhile, old gaskets are removed from the bungs,and they are cleaned first in a "boiler" with a caustic so-lution, and then in a "bung blaster," a machine with acapacity of about 3 cubic feet. The bungs are tumbled'Respondent's namewas correctedat the hearing280 NLRB No. 57 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDand struck withsteelshot impelled at very high speedsby a six-bladed wheel. This process removes paint andotherimpurities.The drums are then sealed with bungs, tested for leaks,siphoned out, dried, painted, and shipped.B. Foster's Employment History and Early UnionActivitiesFoster was employed by Respondent in 1982, and wasoriginallyassignedto the platform. He "couldn't standthe acid," however, and after 3 to 4 weekswas reas-signed to cleaning bungs.Foster continued at this jobuntil September 1985, when he was assigned back to theplatform, and a few weeks later was discharged.In March 1984 Foster was given a "first warning" for3 days' absence without a doctor's excuse(R.Exh. 4).This is the only documentary evidence of discipline im-posed on Foster prior to the fall of 1984, when he en-gaged in unionactivities.2In August 1984 Foster asked Company President Rich-ard Smiths for a raise. The following month, September,Fosterpassedout 32 union authorization cards as part ofan organizational campaign.Foster credibly testified thathe was the only employee who distributed cards. Therewas a Boardelection,which the Union lost.4On 24 September 1984 Supervisor Glen Alexandergave Foster a written first warning for violating a sec-tion of the Company's work rules that prohibited loafingand wandering throughout the plant, and on 5 Octoberissued a second warningand a suspension for 1-1/2days.5Although Foster signed the September warning, hecould not recall the details. Company President Smithstated that thiswarningwas caused by Foster's assertedhabit of wandering, but Smith could not remember "theexact moment or the time."Foster acknowledged that he was out of his work areainOctober, but testified that two workmen were puttingup a door near his work station, and instructed him toleave. Foster explained this to Supervisor Alexander, butnonetheless received the suspension. Company PresidentSmith first denied the door incident, then agreed that ittook place and that Foster's work station was not "ap-propriate for his presence." However, Smith contended,Foster was disciplined because he did not do work or-dered by Alexander during the repair period. I creditFoster's firsthand report of this incident rather thanSmith's unspecific hearsay testimony. Respondent gaveno reasonwhy Foster was given asuspensionfor 1-1/2daysinsteadof 3 days as required by the rules. Smithalso assertedother instances when Foster was not at hiswork station.2Respondent sought to introduceevidence of a writtenwarning inSeptember 1983, but the authenticity of the document was not estab-lished2 The pleadings establish that Smith was an agent of Respondent and asupervisorwithinthe meaningof the Act.He had been associated withthe Companysince 1977,and acquired ownership in Juneor July 19834Althoughthe result of the election is not indicated specifically in therecord,I infer thatthe Union lost fromthe circumstances of the caseR Exhs 5, 6, and7Therulesprovide forprogressive discipline,with a second offense resulting in a 3-day suspension,and a third offenseresulting in discharge(R Exh 7)Smith agreed that he knew about Foster's union activi-ties in1984, but submittedinconsistent statements on thedate that he acquired knowledge. At one point Smithdenied knowledge in September, and asserted that hefirst learned of Foster's activities in October. On theother hand, Smith testified that he "learned of theUnion's efforts to organize at the end of September."Asked whether he knew that Fosterwas getting unioncards signed (which took place in September), Smith re-plied that he knew of Foster's involvement with theUnion. In October 1985 Smith wrote a letter to theBoard in which he stated that Foster "would have beenfired in September 1984 for poor job performance if hehad not become involved in the effort to organize theworkforce" (G.C. Exh. 3). Shown this letter at the hear-ing, Smitharguedthat it was not written "under oath"and that some of the statements in the letterare errone-ous.I conclude that Respondent probably had knowledgeof Foster's union activities prior to the 24 Septemberwarning and clearly had such knowledge prior to the 5October warning and suspension. Although the com-plaint does not allege that either discipline was unlawful,Respondent relies on them to justify its discharge ofFoster about a year later.C. Foster's Union Activities in 1985 and Conversationswith Company President Smith1.Summary of the evidenceFoster affirmed without contradiction that he starteddistributingunion cards again in August 1985. BothFoster and Smith agree that they had a conversationabout this time, but the evidence is conflicting on thedate and substance of the discussion. In fact, they hadthree separate conversations, but neither witness gave aclear account of them.On direct examination Foster testified that a conversa-tionwith Smith started at Foster's workstation "some-thing like the first of September." Foster asked Smith fora raise,and the company presidentsaidthat he could notafford it.They then went to the office, where Smithasked Foster who was helping him pass out cards. Fosterreplied that he was doing it by himself, and Smith saidthey did not need a union-he could "run the place"without one.Foster asserted that this conversation took placebefore he actually started distributing union cards. Partsof Foster's pretrial statement were read to hime and heagreed that it affirms that the conversation took place afew days after the card distribution. Foster also agreedthat in his affidavit he declared that Smith came to theblastingmachine and asked Foster why he wanted theUnion.Further,Foster's statementallegesSmith saidthatFoster had cost him $3000 the prior year whenFoster "tried to organize a union." Smith had to pay itto "the guys" (attorneys).9Foster's ability to read was questionable. At one point he said he didnot have his glasses J & B SMITH CO.541In his testimony, Foster continued to maintain that thisconversation with Smith took place prior to Foster's dis-tribution of union cards, and denied that he had any con-versation with Smith about the Union after he passed outcards.However, Foster also affirmed that he had a con-versation with Smith "a couple of weeks" before his dis-charge (24 September) in which Smith became angrywith him because he was trying to start the Union andwas passing out cards.Smith directed Foster to shut offhismachine, took him to the office, "reamed him out,"and threatened to lock him up.Company President Smith agreed that Foster asked fora raise in 1985. The conversation took place at Foster'swork station in August. Smith testified that he denied therequest because Foster'swork performance was inad-equate and because the Company was losing money. Al-though Smith asserted that he "did not recall any men-tion of the Union at that time," he agreed that he toldFoster that the Company had retained expensive laborlawyers in connectionwith the "organizational effort"the prior year, and that the legal fees had been "verygreat."Smith made a general denial that he interrogated em-ployees about their union activities. However, his onlyspecific rebuttal of the remarks attributed to him byFoster consisted of testimony that some of his statementswere made in another conversation. Thus, Smith deniedany threat to lock up employees in the conversation re-ported by Foster. Instead, Smith asserted such remarkswere made in another conversation with Fosterafterthelatterwas discharged. Smith said that Foster came backto the plant "several weeks" after his termination, atwhich time Foster asked him why he had ignored ordersregardinghiswork.? According to Smith, he then askedFoster whether the latter was "trying to hurt the Com-pany in any way." Smith testified that the Company hadexperienced three fires in 2 years or four fires in 3 years.Various incidents began about 4 months after Smith ac-quired ownership in mid-1983, and he was fearful of"someone starting a fire again."Accordingly,Smith tes-tified he told Foster that the Company would prosecutehim if he engaged in "sabotage. . .relating to fires oranything of that nature." Foster replied, according toSmith, "I'm going to do what I'm going to do."Foster, who testified prior to Smith's appearance, wasasked about these matters on cross-examination.He testi-fied that "a pipe burst" in 1983 and several people wentto the hospital. However, Smith was "gone" at the time.Further questions disclosed that he was still employed bythe Company, but simply was not in the plant. Later, he"swept the water for a whole day." There was a fire in apaint booth,but Foster again was"gone." He explainedthat he and other employees were in a "whiskey store, ahangout, where we go every day, and we looked andsaw the smoke."Respondent asked Foster whether Smith ever dis-cussed damage to the plant, and Foster replied thatSmith threatened to lock up employees who did so. Thisconversation took place in the "early part of '85," ac-7 Infra, sec. Dcording to Foster. Smith also discussed a "test tank," andFoster replied that he knew nothing about it.2.Factual analysisAs set forth above, the complaint alleges that all ofRespondent's unlawful conduct took place in September1985.Unlawful interrogation assertedly took place on 2September.Then, on 9 September, Foster was trans-ferred to a more onerous job. The second instance of in-terrogation allegedly took place on 17 September, andFoster was discharged on 24 September.The General Counsel's case on unlawful interrogationmust be decided on the basis of the testimonies of Fosterand Smith. Neither was a good witness. Foster was con-fused about chronology, while Smith was evasive. How-ever,it is clear from their accounts that they had at leastone conversation, either in August (according to Smith)or early September (according to Foster). I creditSmith's testimony that this conversation took place inAugust, only at Foster's work station, and that Smithdenied Foster's request for a raise. Smith noted theheavy legal expenses the Company had sustained theprior year during the organizational campaign. I alsocreditFoster's testimony that this conversation tookplace prior to his distribution of authorization cards-tes-timony that a somewhat frustrated counsel for the Gen-eralCounsel attempted to change by reading a pretrialstatement to a probably illiterate witness. Because thisconversation took place in August, it may well have oc-curred before Foster's distribution of union cards in thatmonth.I also conclude that Foster and Smith had a secondconversation a short time later. This conclusion is basedon those parts of Foster's testimony in which he asserts aconversation with Smith "a couple of weeks" before hisdischarge on 24 September. This would place the con-versation in the first week of September, subsequent toFoster's request for a raise in August. Based on the evi-dence outlined above, I conclude that Smith came toFoster's machine, accused him of passing out cards, andasked him why he wanteda union.Smith then orderedFoster to come to the office, where he asked him whowas helping him pass out cards. Foster replied that hewas doing it himself. Smith "reamed him out," andthreatened to lock him up.Although Foster did not clearly distinguish two sepa-rate conversations, his testimony considered as a wholewarrants an inference that he was taken to Smith's officeon only one occasion. Despite the fact that the substanceof what Smith said is scattered throughout Foster's testi-mony, I conclude that the statements he attributes toSmith took place on the same occasion.In reaching this conclusion, I have considered Smith'stestimony that he did not "recall any discussion of theUnion at that time." Smith was referring to the Augustconversation.Although Smith made a general denial ofunlawful interrogation, he said nothing specifically aboutstatements attributed to him by Foster in his office or im-mediately prior thereto when he came to Foster's ma-chine, except to assert that he made some of the state-ments in another conversation. Smith's contention that 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe spoke about locking up employees at another timedoes not constitute a specific rebuttal of the other state-mentsattributed to him by Foster in Smith's office. Asfor the "locking up" conversation, Smith's version-thatFoster came back to the plant after his discharge, atwhich time Smith asked him why he had not obeyedorders and threatened to lock him up-seems less proba-ble than Foster's, who described a conversation withSmith about plant damagewhile Fosterwas still an em-ployee.Of course, Smith may well have repeated histhreat to lock up employees during his September con-versationwith Foster in the office. In any event, thesequestions are irrelevant to the only 8(a)(l) issues framedby the complaint-whether Smith asked Foster in Sep-tember why he wanted the Union, and who was helpinghim distribute union cards.I findthat Smith in fact didask Foster these questions,on only one occasion, in thefirst week of September 1985.D. Foster's TransferBack to thePlatform on 9September1.Background and issuesCompany President Smith agreed that he transferredFoster back to the platform on 9 September. I concludethat the transfer took place subsequent to Smith's con-versationwith Foster in the first week of September.The issuesraised by the complaint are whether this wasmore onerouswork, and whether the transfer was un-lawfully motivated or, as argued by Respondent, was fora valid business reason.2. Summary of the evidenceAs set forth above, Foster originally worked on theplatform for a few weeks when he was first employed in1982, but "couldn't stand the acid," and was transferredto cleaning bungs. A short time after his transfer back tothe platform on 9 September 1985, Foster again becameilland was sent home by Line Production SupervisorLarry Echols.8 Foster returned to work the next dayand protested working on the platform, but Echols toldhim that he had to work there. Foster was moved to an-other position on the platform,and did not again becomein.Supervisor Echols testified that it was common foremployees to become ill while working on the platform.There were some employees who had worked there along time, and apparently had become accustomed toworking with the chemicals. However, new employeeswould only stay there a few weeks and would then quit.Echols affirmed that work on the platform was the leastdesirablejob on the production line and that, althoughFoster did not receive a reduction in pay, his transferback to the platform was a demotion.Company President Smith testified that he felt "verystrongly about the safety and welfare" of his employees.Asked on cross-examination whether he had been in-formed that employees became sick on the platform,Smith answered, unresponsively that employees had re-8Echols was no longer employed by Respondent at the time of thehearing.quested being moved from it, and that these requestswere granted. Asked again whether employees becamesick, Smith contended that he had no recollection of this,but admitted that employeessaidtheydid not want towork there.Respondent argues that the reason for the transfer wasFoster's inadequate performance of his job of cleaningbungs.The factualissues are(1) the source and conditionof the bungs that were being cleaned; (2) the appropriatemethod of cleaning them, including the amount of bungsto be loaded into the bung blaster and the time the lattershould have been run; (3) the time, if any, that Respond-ent changed its own perception of how bungs should becleaned; (4) the date ofanyinstructions given to Fosterabout how to clean the bungs; and (5) his response tothese instructions.John Scarborough, who filled variousmanagerial posi-tionswith Respondent, described two sources of thebungs, those from a "closed top drum," which are re-moved prior to processing, and drums from an "openhead line," which have already been through a "burner"during processing. The latter bungs are the hardest toclean and require more time in the bung blaster. It is theoperator's function to take the bungs out of the blasterand, those which have been "burnt," use his judgmentand place some of them back into the blaster.Scarborough asserted that the bung blaster was a newmachine, and that he learned how to operate it about1980 by reading an operating book that came with themachine. Scarborough said that he taught Foster how tooperate it in early 1983. The supervisor testified thatthere was nothing wrong with the way Foster loaded themachine. However, he ran it too long, causing some ofthe bungs to become damaged by the tumbling action ofthe blaster. The appropriatetiming is a 3-minute blastand a 2-minute tumble. However, Foster would "walkoff and leave the machine, not blasting, but tumbling.... After the timer would go, he would leave it ontumble, maybe 15 or 20 minutes." This would "destroy"the bungs, according to Scarborough. Respondent intro-duced a normal bung (R. Exh. 1), and one slightly ovalshaped, which it called abnormal (R. Exh. 2).Scarborough said that he gave Foster numerous verbalwarnings about these infractions "beginning in the firstpart of `84." Although they were serious enough to war-rant written warnings, Scarborough said he was too busyto write them.Scarborough asserted that there was an investigationof the bung blaster in the summer of 1985. SupervisorsBarry Savransky and Larry Echols thought that thebungs became oval shaped because they remained toolong in the burner before getting to the bung blaster orwere being run over by a truck. Scarborough discountedthe latter possibility, saying that there was no way inwhich the bungs could be run over by trucks-they wereput into a drum after being detached. However, Scarbor-ough conceded that the employees "liked to play basket-ball"with the bungs and attempt to hit the drums. "So,the guys have to pick them up around the drum."Scarborough then ran two tests on the bungblaster,for 5 and then 15 minutes, using both bungs that had J& B SMITH CO.come through a burner and some that were "perfect," al-though paintedand dirty. After the5-minute test, 8 to 10bungs out of 200 were defective, whereas the 15-minutetest resulted in damage to 40-50 percent of the bungs.Company President Smith also denied that any bungscould have been run over by trucks. However, he con-ceded that a "minor percentage"of the bungs were badbefore Foster received them. Asked whether a bungcould have become oval shaped in the courtyard, Smithanswered unresponsively that "60 percent of themweren't in the courtyard."9Like Scarborough, Smith testified about 5- and 15-minute experiments in the summer of 1985.He describedthe bungs that went into the test somewhat differentlyfrom the way Scarborough described them-the bungs inboth test groups had been "burned." The results, accord-ing to Smith, were slightly different from those describedby Scarborough-10-percent damage resulting from the5-minute test, and 50-percent "deformed or bent" after15minutes.This was the only "scientifictest"Smithconducted.As a result of the experiment, Smith asserted hebecame awarein August 1985 that Foster was destroying"thousandsof dollars"worth of company property.Thereafter, on four occasions, he told Foster not to runthe bung blaster more than 5 minutes, and Foster repliedthat Smith did not understand the process. Foster contin-ued to run the blaster too long, according to Smith. Al-though Foster thus continued to produce oval-shapedbungs, Smith did not keep a record.The company president also asserted that "one of theproblems with Mr. Foster's performance is that we ad-vised him not to fill it so full"-whereas Scarboroughtestified that there was no problem with Foster's loadingof the blaster.Smith therefore decided to transfer Foster away fromthe bung blaster.First, he tried Foster at janitorial work,but Foster was "less than outstanding," and was onlyworking part-time at the job. Smith then "begged" othermanagersto take Foster, but the only opening for himwas on the platform.The testimony of former Supervisor Echols is quitedifferent from that of Scarborough and Smith. He af-firmed that Foster was under his supervision, and that henever had any problem with Foster. Although the latterwas normally on the bung blaster, Echols transferredhim to the platform on occasion as needed.Echols said that Foster obtained some of his bungsfrom a barrel into which they had been placed by em-ployeeswhen the drums entered the plant. However,when the employees felt they did not have enough time,the bungs were left on the ground, and were driven overby trucks. Foster "showed an interest" in his job byworking late "to pick up extra bungs." Contrary toSmith and Scarborough, Echols testified that the appro-priate amount of time that a bung should be left in theblaster depends on the condition of the bung.Echols transferred Foster from the bung blaster to theplatform on the instructions of Smith, who said that9The witness estimated that 10 to 20 percent were in the courtyard-leavingthe source of 20-30 percent unexplained543Foster was making the bungs oval shaped by "cooking"them too long. Smith had not previously discussed Fos-ter's job performance with Echols, and the latter simplyobeyed the company president.Foster testified that Scarborough ordered him to pickup bungs from the courtyard "because they said theywasn'tgoingto buy any more." Both Smith and Scar-borough knew that they were damaged. "Trucks beenrunning over them for 20 or 25 years." Foster thereforepicked up all the bungs that he saw, even though heknew that they were bad and that he could not use them.Foster agreed that Scarborough told him that Fosterwas running the bungs too long in the blasting machine.However, according to Foster, Scarborough "doesn'tknow nothing about that machine," and "don't knowhow long it takes to clean them." Actually, some bungscan first be run through a "boiling machine," and thencleaned in the blaster in 5 minutes. However, "old rustybungs" take 10 to 15 minutes, and some of them have al-ready been bent taking them out of the drums. Further,they "bend easy when they were burned." Foster testi-fied that he was told about damaged bungs only once,"just before [he] was discharged." He already knewabout them, however, because he had been picking themup in the courtyard pursuant to instructions.3.Factual analysisa.The natureof the platform jobI credit former Supervisor Echols' unrebutted testimo-ny and conclude that work on the platform was moreonerous thanother jobsin the plant,including Foster'sjob of cleaning bungs.b.The Company'sassertedreason for transferringFosterIt is apparent that three types of bungs were recondi-tioned in the bung blaster. The easiest to clean werethose which had been removed from the incoming drumsbefore processing, and had been stored in a barrel. Thesewere simply dirty and covered with paint, but structural-ly undamaged. Then, there were the bungs which ac-companied drums on the "openheadline" through aburner, and became themselves burned and weakened inthe process. Finally, there were bungs that never made itto the barrel, became the subject of basketball games orwere simply dropped on the ground and became "oldrusty bungs" run over for years by incoming trucks. Fos-ter's graphic description of the last category is corrobo-rated by Echols and, tacitly, by Company PresidentSmith. Supervisor Scarborough cited the opinions ofother supervisors that bungs had become oval shaped bybeing too long in the burner or by being run over bytrucks.Asked about the latter possibility, CompanyPresident Smith was unresponsive.It is obvious that the percentage of bungs successfullyrehabilitated by the bung blaster would depend on themixture of good to bad bungs placed into it. Respond-ent's description of its "scientific experiment" does notinclude any credible account of such input. Scarboroughagreed that both test groups included "perfect" and 544DECISIONSOF NATIONALLABOR RELATIONS BOARD"burned" bungs, but did not specify how many camefrom the courtyard, nor the percentage in each category.Smith blithely described both groups as "burned."In these circumstances,I conclude that Respondent'sevidence is insufficient to establish a "scientific" valida-tionof its asserted appropriate procedures. Scarbor-ough's explanation-that the machine operator shouldfirst run a batch of bungs (for 5 minutes) and then returnthose that had been burned back into the blaster for fur-ther processing-involves wasted effort. It also consti-tutes an admission by Scarborough that not all bungs canbe cleaned in 5 minutes. Foster's explanation-that some(perfect) bungs take only 5 minutes, while others take15-seems more time efficient and sensible. For thisreason, I place little weight on Smith's testimony aboutthe numerous times that he observed Foster running themachine too long-the bungs inside the machine maywell have required 15 minutes.It is clearthatRespondentfirst discovered "the rightway" to clean bungs in the summer of 1985. According-ly,Scarborough's testimony that he first gave verbalwarningsto Foster "early in 1984" for failing to observethese procedures is patently erroneous. Further, Scarbor-ough and Smith contradict each other on whether Fosterwas overloading the machine.Ido not credit Smith's assertion that he spoke toFoster on four occasions about running the bung blastertoo long. Instead, I credit Foster's testimony that he wastold about damaged bungs only once, just before he wasdischarged. I credit former Supervisor Echols' testimonythat Smith never discussed Foster's work performancewith Echols, and simply ordered him to put Foster towork on the platform.For thesereasons, I conclude that Respondent has notestablisheda valid business reason for transferringFoster.E. Foster's Discharge1.Summary of the evidenceAccording to Foster, on 24 September he was work-ing onthe platform, and asked Supervisor Hicks for per-mission togo to the bathroom. Hicks told this to Super-visor Savransky. Foster returned after 10 minutes in thebathroom. Savransky was standing at the platform withpapers in his hand, and asked Foster to go to the officewith him. The supervisor left Foster standing outside theoffice,went in, and came out again with what lookedlike the samepapers. They were in factpapersdischarg-ing Foster. Savransky told Foster that he was fired for"wandering around the building." Foster replied that hehad simplygoneto the bathroom for 10 minutes, butSavransky replied, "You're fired." Foster went into theoffice to get his check, and saw Company PresidentSmith at that time.According to Smith, about 10 a.m. he observed Fosterleaving hisworkstation.Smith averred that he has astopwatch and that he timed Foster's bathroom break. Ittook32minutes.Savransky also observed this. Smithdeemed this to be an "unreasonable" length of time, andSavransky terminated Foster. Smith testified that "Fos-ter's perception was that he was only away from his jobfor a few minutes."The company president asserted that another employ-ee,AlfredWilson, had been discharged for spending 30minutes in the bathroom on several occasions. Smiththen denied that Foster was treated any differently be-cause although he spent excessive time in the bathroomon only one occasion, he was in "various places in theplant including the bathroom on numerous occasions,and was warned for those violations."Smith contended that Foster had "continually been onthe verge of being fired." Prior to October 1984 he wasan "awful employee," and received the warnings de-scribed above. Smith did not fire him at that time onadvice of counsel because of the union organizationalcampaign. Then, "all of a sudden, through some miracleinOctober of 1984," Foster started to follow the workrules "rigorously," but then, in the spring of 1985, beganto be "an awful employee again." He "again got his wan-derlust, and began circulating around the plant." Fosterreceived verbal warnings because of this. Smith declaredthat the reason there were no written warnings was thefact that the Company had a succession of managers, andthat Smith was working 16 hours a day, 6 days a week.Former Supervisor Echols testified that he was toldthat Foster was discharged for "wandering off and notstaying at his work site." Echols denied that Foster"wandered," except to take 10-minute bathroom breaksand that Foster took such a break when he had been sickon the platform. Echols did not testify specifically aboutFoster's discharge, and Savransky did not make an ap-pearance.2.Factual analysisI credit Supervisor Echols' denial that Foster "wan-dered," except to take bathroom breaks. I further creditEchols' statements that these were normally 10 minutesin duration,and that this was the amount of time thatFoster spent in the bathroom on the occasion when hebecame ill. Foster was not ill on 24 September when hewas discharged, and it is unlikely that he would havetakenmore time in the bathroom when healthy thanwhen he was sick.Smith's testimony has an element of unreality, e.g., the"miraculous" metamorphosis of Foster from "awful" to"good" employee, and backagain.Foster's schedule ofunion activities in 1984 and 1985 suggests that whateverchanges took place were those in Smith's mind ratherthan Foster's work performance. The Union lost theelection in 1984, and Foster immediately became a"good" employee. However, approaching the end of the12-month period barring another election 1 ° and Foster'sresumption of union activities, he again became a "bad"employee. Nonetheless, he received no written warningsin 1985. Smith's excuse that he was too busy to issuewritten warnings is implausible in light of his prior dili-gence in doing so. In sum,Smith was an unreliable wit-nesswho sought to create a record that would justifyFoster's discharge.10 NationalLaborRelationsAct, Sec. 9(c)(3) J & B SMITH CO.I credit Foster's testimony that he did not spend morethan 10 minutes in the bathroom on 24 September, and Ireject Smith's contrary assertions. Foster was dischargedafter a routine visit to the bathroom, and was told thathewas being discharged for "wandering around thebuilding." Foster protested that he had only been to thebathroom for 10 minutes to no avail. The dischargepapers had been prepared before he returned to his workstation.F. Legal Conclusions1.The alleged unlawful interrogationAs set forth above, in the first week of September1985,Company President Smith asked Foster why hewanted the Union, accused him of passing out unioncards, and asked the identity of other employees helpinghim to do so. When Foster replied that he was the onlyone distributing cards, the company president "reamedhim out" and threatened to lock him up. Under the "to-tality" of these circumstances, I conclude that Respond-ent's inquiries about the reasons for Foster's support ofthe Union and the identities of individuals assisting himwere coercive and violative of Section 8(a)(1) of theAct. tt2.The alleged discriminatory transfer and dischargeRespondent spent a great deal of money opposing theUnion in the 1984 campaign-which it had every rightto do. However, the fact that it didso demonstrates thatitopposed the union movement. Foster was a union ac-tivist in that campaign, and Respondent knew it. Indeed,he was the only employee who distributed union cards.After such activity, he was administered discipline that,although not alleged to be unlawful, was questionable initsvalidity, and was imposed in circumstances that sug-gest union animus. That animus became explicit duringSmith's second conversation with Foster in September1985. The absence of any justification for the discharge isdescribed above, as well as the fact that another employ-ee was allowed several extended periods in the bathroombefore being discharged. I do not accept Smith's attemptto avoid a conclusion that he was engaged in disparatetreatment-on the ground that Smith "wandered" else-where-because I do not accept his basic premise. Itherefore conclude that the General Counsel has estab-lished a prima facie case that both the transfer and thedischarge were unlawfully motivated.Respondent has not proved that it would have trans-ferred or discharged Foster in the absence of his unionactivities.Although he was "on the verge of being fired"for a long time, according to Smith, the only disciplinewhich he received prior to his union activity was awarning for being absent without a doctor's excuse. Itherefore conclude that Foster was an acceptable em-ployee in his existing job prior to his protected concertedactivities.When his union activity ceased in 1984, hebecame a "good employee," and was disciplined again11Rossmore House,269 NLRB 1176 (1984), enfd sub nomHotel &RestaurantEmployees Local 11 v NLRB,760 F 2d 1006 (9th Cir 1985),Corrugated PartitionsWest, 275NLRB 894 (1985)545only after having againengagedin union activities andafter coercive interrogation. None of the charges leveledagainst himby Respondent has merit, for the reasonsgiven above.I therefore find that by transferring Foster to a moreonerous and less desirable job on 9 September 1985 andby discharging him on 24 September Respondent therebyviolated Section 8(a)(3) and (1) of the Act.12CONCLUSIONS OF LAW1.J & B Smith Company, Inc. is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.Truck Drivers & Helpers Local Union No. 728 is alabor organization within themeaningof Section 2(5) ofthe Act.3.By asking Archie Foster why he was for the above-named labor organization,and who was assisting him toget authorization cards signed on its behalf, Respondentengaged in coercive interrogation violative of Section8(a)(1) of the Act.4.By transferring Archie Foster to a more onerousand less desirable job on 9 September 1985, and by dis-charging him on 24 September 1985, because of his unionactivities,Respondent violated Section 8(a)(3) and (1) ofthe Act.5.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the pur-poses of the Act.It having been found that Respondent on 9 September1985 unlawfully transferred Archie Fosterfrom a posi-tion cleaning bungs to a more onerous and less desirableposition on the platform and, on 24 September 1985, dis-charged him, it is recommended that Respondent be or-dered to offer him immediate and full reinstatement tohis former position cleaning bungs or, if that position nolonger exists, to a substantially equivalent position whichdoes not constitute a position on the platform. Such rein-statement shall be without prejudice to his seniority orother rights and privileges, and Respondent shall dismiss,ifnecessary, any employee hired to fill the positioncleaning bungs, and shall make Foster whole for any lossof earnings he may have suffered by reason of Respond-ent's unlawful conduct, by paying him a sum of moneyequal to the amount he would have earned from the dateof his unlawful discharge to the date of an offer of rein-statement, less net earnings during such period, with in-terest thereon to be computed in the manner establishedby the Board inF.W Woolworth Co.,90 NLRB 289(1950), andFlorida Steel Corp.,231 NLRB 651 (1977).1312Wright Line,251NLRB 1083 (1980), enfd. 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982),Red way Carriers,274 NLRB 1359(1985)13 See, generally,Isis Plumbing Co,138 NLRB 716 (1962) 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill also be recommended that Respondent be or-dered to remove from its personnel records all referencesto its unlawful transfer and discharge of Foster and, be-cause Respondent relied on them to justify its dischargeand its warnings issued to Foster in September and Octo-ber 1984, it will further be recommended that Respond-ent be required to notify Foster in writing that suchaction has been taken and that evidence of such action orthe aforesaid warnings will not be used as a basis forfuture personnel action against him.On the foregoing findings of fact and conclusions oflaw and on the entire record,I issue the following rec-ommended 14ORDERThe Respondent, J & B Smith Company, Inc., Altanta,Georgia,its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Asking employeeswhy they favor Truck Drivers& Helpers Local Union No. 728 or who is helping em-ployees get union cards signedfor thelabor organizationor any other labor organization.(b)Discouraging membership in the labor organiza-tion, or any other labor organization, by transferring em-ployees to a more onerous and less desirable job, dis-charging them, or otherwise discriminating against thembecause of their activities in support of the above-namedlabor organization, or any other labor organization.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neccesary toeffectuate the policies of the Act.(a)Offer Archie Foster immediate and full reinstate-ment to his former position cleaning bungs or, if such po-sition no longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or other rightsand privileges,dismissing,if necessary,any employeehired to fill the position, and make him whole for anyloss of earnings he may have suffered by reason of Re-spondent's unlawful conduct, in the manner prescribed inthe remedy section of the decision.(b)Remove from its personnel records all referencesto its unlawful transfer and discharge of Archie Foster,and all its warnings issuedto him in September and Oc-tober 1984, and notify him in writing that such actionhas been taken and that evidence of the transfer, dis-charge, or the warnings will not be used as basis forfuture personnel action against him.(c)Preserve and,on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Atlanta, Georgia, copies ofthe attached notice marked "Appendix."'s Copies of thenotice, on forms provided by the Regional Director forRegion 10,after being signedby theRespondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT ask employees why they favor TruckDrivers & Helpers Local Union No. 728 or theidentitiesof employees who are assisting them to get union cardssigned for the labor organization or any other labor or-ganization.WE WILL NOT transfer employees to more onerous andless desirable positions, discharge, or otherwise discrimi-nate againstthem because of their activities of the above-named labor organization or any other labor organiza-tion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL offer Archie Fosterreinstatement to hisformer job cleaning bungs, and compensate him, with in-terest, for any loss he may have suffered because of ourunlawful discharge of him, and WE WILL remove all ref-erence to that discharge and our unlawful transfer ofhim, and our September and October 1984warningsissued to him, and inform him, in writing, that we havedone so.J & B SMITH COMPANY, INC.